RESOLUCIÓN
Con el propósito de explorar las formas de lograr una justicia más rápida, aminorar la carga de casos ante los tribunales y estudiar la posibilidad de que los notarios en Puerto Rico puedan entender en casos de jurisdicción vo-luntaria, se crea la Comisión sobre Jurisdicción Voluntaria *426que estará adscrita al Secretariado de la Conferencia Judicial.
La encomienda de esta comisión será la siguiente:
1. Estudiar la experiencia en otras jurisdicciones de conceder áreas de jurisdicción voluntaria a los notarios.
2. Revisar el ordenamiento procesal de Puerto Rico y formular recomendaciones para la instauración de la juris-dicción voluntaria de la notaría.
3. Llevar a cabo cualquier otra encomienda que le haga el Tribunal Supremo sobre estos extremos.
La Comisión que en virtud de esta resolución se crea estará compuesta por las personas siguientes:
1. Leda. Cándida Rosa Urrutia
2. Ledo. Enrique Godinez Morales
3. Ledo. Eugenio Otero Silva
4. Leda. María Luisa B. Fuster
5. Ledo. Germán Cestero Rodríguez
6. Ledo. Govén D. Martínez Suris
7. Hon. Jeannette Tomasini Gómez
8. Leda. Leyla Sánchez
9. Hon. Pedro López Oliver
10. Dr. Pedro Silva Ruiz

Notifique el señor Secretario del Tribunal con copia de la presente resolución a las personas designadas. Publíquese.

Lo acordó el Tribunal y certifica el Señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado Secretario General